Bqt by tho Court,
the decision of the Judge is confirmed ' The plaintiff and defendant were not tenants in common, each was seized of his lot in severalty, both lots were surveyed by actual lines into one tract, so that the land included in those bounds, was all the land belonging to both lots, no division line yvas, in fact, rpn between lots No. 2g and 29 ; the only question was, where this line ought; tq run : It must be run so as to divide the lots equally.
Motion dismissed and Judgment rendered on the Verdict.